Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.  The prior art fail to disclose a cable tie having an elongate strap, head with a locking device and a continuous fiber reinforcement disposed in and extending substantially continuously along a path defining the cable tie.  The continuous fiber reinforcement comprising a first portion, a second portion, and a loop portion.  The first portion extends from the second end of said strap to the loop portion.  The loop portion being positioned around the head aperture.  The second portion extends from said loop portion to the second end of the strap.  Wherein, the second portion is offset from the first portion of the continuous fiber reinforcement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677